 1                                                     THE HONORABLE RICHARD A. JONES

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6

 7   PATRISHA AND STEVEN SILLAVAN,                       NO. 2:17-CV-01126-RAJ
     individually and on behalf of their minor
 8   children C.S, B.S., and L.S.,                       ORDER GRANTING STIPULATED
                                                         MOTION APPOINTING SETTLEMENT
 9                         Plaintiffs,                   GUARDIAN AD LITEM

10          v.

11   STATE OF WASHINGTON, DEPARTMENT
     OF SOCIAL AND HEALTH SERVICES and
12   KATHERINE GRAFF,

13                        Defendants.

14
                                                 ORDER
15
             THIS MATTER, having come before the above-entitled Court on the Parties’
16
     Stipulated Motion for Appointment of a Settlement Guardian ad Litem, and the Court having
17
     reviewed the records and files herein, it is hereby ORDERED that Bruce A. Wolf is appointed
18
     Settlement Guardian ad Litem for minor Plaintiffs C.S. and L.S. in the above-captioned matter.
19
            DATED this 20th day of November 2018.
20

21

22
                                                         A
                                                         The Honorable Richard A. Jones
                                                         United States District Judge
23

     ORDER GRANTING STIPULATED MOTION
     APPOINTING SETTLEMENT GUARDIAN AD LITEM - 1 of 1              CONNELLY LAW OFFICES
     (NO 2:17-CV-01126-RAJ)                                                 2301 North 30th Street
                                                                             Tacoma, WA 98403
                                                                    (253) 593-5100 Phone - (253) 593-0380 Fax
